Case 1:18-cv-01063-LO-IDD Document 58 Filed 01/04/19 Page 1 of 1 PageID# 748




Date: 1/4/2019                          Judge: Ivan D. Davis
                                        Reporter: FTR
Start: 10:03 a.m.
Finish: 10:04 a.m.

Civil Action Number: 1:18-cv-1063


Juul Labs, Inc.

vs.

The Unincorporated Associations Identified in Schedule A

Appearances of Counsel for (x) Pltf ( ) Deft


Matter is uncontested.

[54] Plaintiff’s Motion for Default Judgment - Taken Under
Advisement.


Report and Recommendation to follow.
